
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.36


THERAVANCE, INC.
2008 NEW EMPLOYEE EQUITY INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

        You have been granted the following option to purchase shares of the
Common Stock of Theravance, Inc. (the "Company"):

  Name of Optionee:   «Name»
 
ID Number:
 
«ID»
 
Total Number of Shares Granted:
 
«Shares»
 
Type of Option:
 
Nonstatutory Stock Option
 
Grant Number:
 
«Number»
 
Exercise Price Per Share:
 
$«Price»
 
Date of Grant:
 
«DateGrant»
 
Vesting Commencement Date:
 
«VestDay»
 
Vesting Schedule:
 
This option becomes exercisable with respect to the first 25% of the Shares
subject to this option when you complete 12 months of continuous Service from
the Vesting Commencement Date and with respect to an additional 2.0833% of the
Shares subject to this option when you complete each month of continuous Service
thereafter.
 
Expiration Date:
 
«ExpDate». This option expires earlier if your Service terminates earlier, as
described in the Stock Option Agreement.

        You and the Company agree that this option is granted under and governed
by the terms and conditions of the Stock Option Agreement, which is attached to
and made a part of this document, and the Company's 2008 New Employee Equity
Incentive Plan (the "Plan").

        You further agree that the Company may deliver by email all documents
relating to the Plan or this option (including, without limitation, prospectuses
required by the Securities and Exchange Commission) and all other documents that
the Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a web site, it will notify you by email.

--------------------------------------------------------------------------------




THERAVANCE, INC.
2008 NEW EMPLOYEE EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT


Grant of Option   You have been granted an option as of the Grant Date to
purchase up to the number of Shares of Company Common Stock specified in the
Notice of Stock Option Grant.
Tax Treatment
 
This option is a nonstatutory stock option.
Vesting
 
This option becomes exercisable in installments, as shown in the Notice of Stock
Option Grant.
 
 
This option shall become exercisable in full if not assumed or a new option
substituted pursuant to Section 11.3 of the Plan. In addition, this option
becomes exercisable in full if the Company is subject to a "Change in Control"
(as defined in the Plan) before your Service (as defined in the Plan)
terminates, and you are subject to an Involuntary Termination (as defined below)
within three months prior or 24 months after the Change in Control.
 
 
For purposes of this Agreement, "Cause" shall mean (i) the unauthorized use or
disclosure of the confidential information or trade secrets of the Company,
which use causes material harm to the Company, (ii) conviction of a felony under
the laws of the United States or any state thereof, (iii) gross negligence or
(iv) repeated failure to perform lawful assigned duties for thirty days after
receiving written notification from the Board of Directors.
 
 
For purposes of this Agreement, "Involuntary Termination" means the termination
of your Service by reason of:
 
 
(a)
 
an involuntary dismissal or discharge by the Company for reasons other than for
Cause; or
 
 
(b)
 
your voluntary resignation following (i) a change in your position with the
Company (or Parent or Subsidiary employing you) which materially reduces your
level of responsibility, (ii) a reduction in your level of compensation
(including base salary, fringe benefits and participation in
corporate-performance based bonus or incentive programs) or (iii) a relocation
of your workplace more than fifty miles away from the workplace designated by
the Company on your initial date of service, provided and only if such change,
reduction or relocation is effected by the Company without your consent.
 
 
No additional shares will vest after your Service has terminated for any reason,
except to the extent set forth above if you are subject to an Involuntary
Termination within three months prior to a Change in Control.

--------------------------------------------------------------------------------




Term
 
This option expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Date of Grant, as
shown in the Notice of Stock Option Grant. (It will expire earlier if your
Service terminates, as described below.) You may exercise this option at any
time before its expiration under the preceding sentence, but only to the extent
that this option had become exercisable before your Service terminated.
Regular Termination
 
If your Service terminates for any reason except death or total and permanent
disability, then this option will expire at the close of business at Company
headquarters on the date three months after your termination date. The Company
determines when your Service terminates for this purpose.
Death
 
If you die before your Service terminates, then this option will expire at the
close of business at Company headquarters on the date that is 12 months after
the date of death.
Disability
 
If your Service terminates because of your total and permanent disability, then
this option will expire at the close of business at Company headquarters on the
date 12 months after your termination date.
 
 
For all purposes under this Agreement, "total and permanent disability" means
that you are unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted, or can be expected to last, for a
continuous period of not less than one year.
Leaves of Absence and Part-Time Work
 
For purposes of this option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing. But your Service terminates when the
approved leave ends, unless you immediately return to active work.
 
 
If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Option Grant may be adjusted in accordance with the Company's
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock
Option Grant may be adjusted in accordance with the Company's part-time work
policy or the terms of an agreement between you and the Company pertaining to
your part-time schedule.
Restrictions on Exercise
 
The Company will not permit you to exercise this option if the issuance of
shares at that time would violate any law or regulation.

2

--------------------------------------------------------------------------------




Notice of Exercise
 
When you wish to exercise this option, you must notify the Company by filing the
proper "Notice of Exercise" form at the address given on the form. Your notice
must specify how many shares you wish to purchase. Your notice must also specify
how your shares should be registered. The notice will be effective when the
Company receives it.
 
 
If someone else wants to exercise this option after your death, that person must
prove to the Company's satisfaction that he or she is entitled to do so.
Form of Payment
 
When you submit your notice of exercise, you must include payment of the option
exercise price for the shares that you are purchasing. To the extent permitted
by applicable law, payment may be made in one (or a combination of two or more)
of the following forms:
 
 
•
 
Your personal check, a cashier's check or a money order.
 
 
•
 
Certificates for shares of Company stock that you own, along with any forms
needed to effect a transfer of those shares to the Company. The value of the
shares, determined as of the effective date of the option exercise, will be
applied to the option exercise price. Instead of surrendering shares of Company
stock, you may attest to the ownership of those shares on a form provided by the
Company and have the same number of shares subtracted from the option shares
issued to you. However, you may not surrender, or attest to the ownership of,
shares of Company stock in payment of the exercise price if your action would
cause the Company to recognize additional compensation expense with respect to
this option for financial reporting purposes.
 
 
•
 
Irrevocable directions to a securities broker approved by the Company to sell
all or part of your option shares and to deliver to the Company from the sale
proceeds an amount sufficient to pay the option exercise price and any
withholding taxes. (The balance of the sale proceeds, if any, will be delivered
to you.) The directions must be given by signing a special "Notice of Exercise"
form provided by the Company.
 
 
•
 
Irrevocable directions to a securities broker or lender approved by the Company
to pledge option shares as security for a loan and to deliver to the Company
from the loan proceeds an amount sufficient to pay the option exercise price and
any withholding taxes. The directions must be given by signing a special "Notice
of Exercise" form provided by the Company.


3

--------------------------------------------------------------------------------




Withholding Taxes and Stock Withholding
 
You will not be allowed to exercise this option unless you make arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the option exercise. With the Company's consent, these arrangements
may include withholding shares of Company stock that otherwise would be issued
to you when you exercise this option. The value of these shares, determined as
of the effective date of the option exercise, will be applied to the withholding
taxes.
Restrictions on Resale
 
You agree not to sell any option shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.
Transfer of Option
 
Prior to your death, only you may exercise this option. You cannot transfer or
assign this option. For instance, you may not sell this option or use it as
security for a loan. If you attempt to do any of these things, this option will
immediately become invalid. You may, however, dispose of this option in your
will or a beneficiary designation.
 
 
Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse's interest in your option in
any other way.
Retention Rights
 
Your option or this Agreement does not give you the right to be retained by the
Company or a subsidiary of the Company in any capacity. The Company and its
subsidiaries reserve the right to terminate your Service at any time, with or
without cause.
Stockholder Rights
 
You, or your estate or heirs, have no rights as a stockholder of the Company
until you have exercised this option by giving the required notice to the
Company and paying the exercise price. No adjustments are made for dividends or
other rights if the applicable record date occurs before you exercise this
option, except as described in the Plan.
Adjustments
 
In the event of a stock split, a stock dividend or a similar change in Common
Stock, the number of shares covered by this option and the exercise price per
share shall be adjusted as provided in the Plan.
Applicable Law
 
This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).

4

--------------------------------------------------------------------------------




The Plan and Other Agreements
 
The text of the Plan is incorporated in this Agreement by reference. A copy of
the Plan is available on the Company's intranet or by request to the Company's
Finance Department.
 
 
This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded. This Agreement may be
amended only by another written agreement between the parties.

BY ACCEPTING THIS STOCK OPTION GRANT, YOU AGREE TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

5

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.36



THERAVANCE, INC. 2008 NEW EMPLOYEE EQUITY INCENTIVE PLAN NOTICE OF STOCK OPTION
GRANT
THERAVANCE, INC. 2008 NEW EMPLOYEE EQUITY INCENTIVE PLAN STOCK OPTION AGREEMENT
